     Case 2:19-cv-00482-MCE-AC Document 21 Filed 04/06/21 Page 1 of 1


1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM BERNAL, et al.,                            No. 2:19-cv-00482-MCE-AC
12                       Plaintiffs,
13              v.                                       ORDER
14    SACRAMENTO COUNTY SHERIFF
      DEPARTMENT, et al.,
15
                         Defendants.
16

17          Presently before the Court is Plaintiff’s Motion for Extension of Time to Conduct

18   Non-Expert Discovery.1 ECF No. 18. Good cause having been shown, that Motion is

19   GRANTED. The discovery cutoff, which the exception of fact discovery, shall hereby be

20   extended to a date not later than sixty (60) days following the date this Order is

21   electronically filed. No further extensions will be granted.

22          IT IS SO ORDERED.

23   Dated: April 6, 2021

24

25

26

27
            1
              Because oral argument would not have been of material assistance, the Court ordered this
28   matter submitted on the briefs. See E.D. Cal. Local R. 230(g).
                                                        1
